PER CURIAM.
Defendant Arthur MacKeil appeals from a conviction for criminal trespass resulting from trial in the District Court (Third District, Southern Penobscot Division). Pursuant to an earlier conviction for a similar offense, defendant was placed on probation with the condition that he not enter the University of Maine campus at Orono for 18 months. See Ingraham v. University of Maine at Orono, 441 A.2d 691 (Me.1982). On March 25, 1982, a campus police officer observed defendant in a university building. Being aware of the terms of defendant’s probation, the officer ordered the defendant to leave and upon his refusal placed him under arrest.
On appeal, defendant seeks to challenge the lawfulness of the officer’s order which serves as the predicate for his conviction. The arguments advanced are without merit and require little discussion. The defendant is not free to collaterally attack the terms of the probation order resulting from his prior conviction. Assuming, as we must, the validity of the underlying condition of probation, the record sufficiently supports the conclusion that defendant violated 17-A M.R.S.A. § 402(1)(D) (1983) by remaining in a university building in defiance of the lawful order communicated to him by an authorized person.
The entry is:
Judgment of conviction affirmed.
All concurring.